          Case 5:21-cv-00237-G Document 13 Filed 09/01/21 Page 1 of 5




                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

DAVID DEAN WOODS,                             )
                                              )
       Petitioner,                            )
                                              )
v.                                            )   Case No. CIV-21-237-G
                                              )
                                              )
SCOTT NUNN,                                   )
                                              )
       Respondent.                            )

                                          ORDER

       Petitioner David Dean Woods, a state prisoner appearing pro se, filed this action

seeking federal habeas relief pursuant to 28 U.S.C. § 2254. See Pet. (Doc. No. 1). In

accordance with 28 U.S.C. § 636(b)(1), the matter was referred to Magistrate Judge Gary

M. Purcell for preliminary review. On April 28, 2021, Judge Purcell issued a Report and

Recommendation (“R. & R.,” Doc. No. 8), in which he recommended the habeas petition

be dismissed upon preliminary review for failure to plead a cognizable habeas claim. In

the R. & R., Judge Purcell advised Petitioner of his right to file an objection to the R. & R.

by May 18, 2021. See id. at 7.

       As of May 25, 2021, the Court had not received any objection to the R. & R. or any

request from Petitioner for additional time to object. Accordingly, the Court adopted the

R. & R. and ordered that this matter be dismissed. See Order of May 25, 2021 (Doc. No.

9); see also J. (Doc. No. 10).

       On June 14, 2021, Petitioner filed an Objection to the R. & R. (Doc. No. 11).

Petitioner also filed a Motion to Vacate (Doc. No. 12), asking that the Court consider the
          Case 5:21-cv-00237-G Document 13 Filed 09/01/21 Page 2 of 5




merits of the tardy Objection. Petitioner states that he submitted the Objection to prison

officials for mailing on May 3, 2021. See Pet’r’s Mot. to Vacate at 1; id. Ex. 1 (Doc. No.

12-1) (unverified facility mail log).

       The Court will consider the arguments raised in Petitioner’s Objection as if they

were timely filed. But, as discussed below, the Court is not convinced that a different result

should be reached.

       In January 2018, Petitioner was convicted in the District Court of Johnston County,

Oklahoma, of drug-related and weapons-possession offenses. Pet. at 1. His Petition argued

that the state court lacked jurisdiction over his criminal proceeding because the alleged

crimes “occur[red] within the boundaries of the Chickasaw Nation where the Chickasaw

Nation has exclusive jurisdiction.” Id. at 5. Petitioner asserted that he was entitled to

equitable tolling of his Petition due to the U.S. Supreme Court’s ruling in McGirt v.

Oklahoma, 140 S. Ct. 2452 (2020), “that [the] Chickasaw Nation reservation continues to

exist.” Id. at 13; see also Bosse v. State, 484 P.3d 286, 291 (Okla. Crim. App. 2021)

(concluding that “Congress never erased the boundaries and disestablished the Chickasaw

Nation Reservation”).

       Judge Purcell in the R. & R. found that Petitioner failed to state a cognizable claim

for federal habeas relief. The R. & R. noted McGirt’s holding that the Creek Reservation

qualified as “Indian country” for purposes of the Major Crimes Act, 18 U.S.C. § 1153, and

that Oklahoma courts have applied McGirt to find “that ‘the federal and tribal governments,

not the State of Oklahoma, have jurisdiction to prosecute crimes committed by or against

Indians’ on Indian land.” R. & R. at 4-5 (citing McGirt, 140 S. Ct. at 2460-82); Bosse, 484


                                              2
          Case 5:21-cv-00237-G Document 13 Filed 09/01/21 Page 3 of 5




P.3d at 289. Judge Purcell found that McGirt did not apply to support Petitioner’s claim

of lack of state-court jurisdiction for two reasons. First, Petitioner had acknowledged “that

he is not a member of an Indian tribe.” R. & R. at 5 (citing Doc. No. 1-2, at 2). Second,

“Petitioner’s criminal acts were victimless and therefore, not committed against an Indian.”

Id. at 5-7 & n.3 (citing cases). Based upon the foregoing, Judge Purcell found that

Petitioner’s reliance upon McGirt and/or related statutory authority was misplaced and that

“it is clear Oklahoma state courts possessed jurisdiction to try Petitioner on the crimes for

which he was ultimately convicted.” Id. at 7.

       Petitioner raises no disagreement with Judge Purcell’s factual findings but contends

that his habeas claim was misconstrued in the R. & R. because, despite his citation to

McGirt, he was not relying upon that decision as the basis for habeas relief. Petitioner

states that his actual argument was that application of two treaty provisions deprived the

state court of jurisdiction over his criminal case despite the lack of a tribal perpetrator or

victim. See Pet’r’s Obj. at 1-2 (citing the United States’ 1866 Treaty with the Choctaw and

the Chickasaw as allegedly establishing that the Chickasaw Nation has the exclusive

jurisdiction “to prosecute non-Indians who commit crimes against other non-Indians which

occur within Chickasaw boundaries”).

       Contrary to Petitioner’s contention, Judge Purcell reasonably construed Petitioner’s

jurisdictional argument, as the Petition expressly cites McGirt and makes no reference to

treaties with a tribe or a victim who was not a member of a tribe. Further, Petitioner’s

Objection fails to distinguish or even mention the numerous authorities (all decided since

enactment of the 1866 Treaty) cited in the R. & R. for the proposition that state courts


                                              3
           Case 5:21-cv-00237-G Document 13 Filed 09/01/21 Page 4 of 5




retain jurisdiction over “victimless crimes” even if they occur on Indian land. See, e.g.,

Solem v. Bartlett, 465 U.S. 463, 465 n.2 (1984) (“Within Indian country, State jurisdiction

is limited to crimes by non-Indians against non-Indians and victimless crimes by non-

Indians.” (citation omitted)); see also United States v. Langford, 641 F.3d 1195, 1197 (10th

Cir. 2011) (“The states possess exclusive criminal jurisdiction over crimes occurring in

Indian country if there is neither an Indian victim, nor an Indian perpetrator.”); McGirt,

140 S. Ct. at 2479 (noting that, subject to a few statutory exceptions, “[s]tates are . . . free

to apply their criminal laws in cases of non-Indian victims and defendants, including within

Indian country”).

       Finally, the cited portion of the 1866 Treaty does not prescribe that the Chickasaw

Tribe has the exclusive authority to prosecute non-Indians who commit crimes on Indian

land, as Petitioner alleges. Rather, it provides that the annual tribal general assembly has

the “power to legislate upon all subjects and matters pertaining to . . . the administration of

justice between members of the several tribes of the said Territory, and persons other than

Indians and members of said tribes or nations.” Treaty with the Choctaw and Chickasaw

art. 8, ¶ 4, Apr. 28, 1866, 14 Stat. 769. Neither the Objection nor the Court’s own review

supports Petitioner’s theory that this reference to general legislative authority constitutes

“a specific treaty provision . . . stipulating for the ‘punishment of offenses committed by

white men against white men’” that deprives the federal courts of jurisdiction over such

crimes if they occur on Chickasaw land. Langford, 641 F.3d at 1198 (quoting United States

v. McBratney, 104 U.S. 621, 624 (1881)); see Pet’r’s Obj. at 1-2.

       Even on de novo review, Petitioner’s arguments would not inject any doubt into the


                                               4
           Case 5:21-cv-00237-G Document 13 Filed 09/01/21 Page 5 of 5




propriety of dismissal. Therefore, the Court need not decide whether the Objection was

timely filed.

                                   CONCLUSION

       Accordingly, Petitioner’s Objection (Doc. No. 11) and Motion to Vacate (Doc. No.

12) are DENIED.

       IT IS SO ORDERED this 1st day of September, 2021.




                                           5
